Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The references cited by the Examiner effectively set forth the state of the art.  None of the cited prior art describe, teach or suggest the claimed invention of an apparatus for removing a pellicle frame from a photomask, comprising: a heater configured to soften at least a portion of an adhesive between the pellicle frame and the photomask; a shower head facing to the heater and configured to provide a flow from a patterned area of the photomask toward the pellicle frame and the adhesive; and a gripper configured to secure the pellicle frame against the flow and to remove the adhesive and the pellicle frame away from the photomask.

Kraicer et al. teach a method and apparatus for reducing contamination on the protective lids of a grating light valve (GLV) and a calibration sensor in an imaging system.  A shroud surrounds the protective lid of the GLV/sensor.  An airflow system inputs a stream of air into the shroud, and the shroud directs the stream of air away from the GLV/sensor.  A pellicle may also be used to enclose the GLV/sensor to prevent contamination of the protective lid.  This document shows the use of an air curtain for contamination mitigation.

Coon et al. teach an exposure apparatus for transferring a pattern from a reticle to a workpiece, a pellicle being positioned near the reticle, includes a heat transfer frame, an illuminator, and a temperature controller.  The heat transfer frame is configured to be positioned near the pellicle, the heat transfer frame defining a beam aperture.  The illuminator directs a beam through the beam aperture and the pellicle at the reticle.  The temperature controller controls the temperature of the heat transfer frame to control the temperature of the pellicle.  The illuminator can direct the beam from a 

Hoshina et al. describe use of air curtains for dioxin removal.

None of the prior art, alone or in combination, describe, teach or suggest the claimed apparatus and method utilizing the air curtain with the pellicle controlling gripper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737